Citation Nr: 1607775	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for residuals of lacerating injury of tendons of right ring finger.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of right hand and arm injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the RO that granted service connection for flexion deformity of the right ring finger evaluated as 0 percent (noncompensable) disabling effective May 15, 2006.  The Veteran timely appealed for a higher initial rating.

In December 2012, the Board remanded the matter to afford the Veteran an opportunity for a Board hearing.  In August 2013, the Veteran testified during a hearing before the undersigned at the RO. 

The Board again remanded the matter in December 2013 for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted in the prior remand, the Veteran has retired from working and has not alleged that his service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for residuals of right hand and arm injury is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's residuals of lacerating injury of tendons of right ring finger have been manifested by pain and weakness and limited motion, with a gap of less than one centimeter between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible; ankylosis and loss of use of the right hand are not demonstrated.

2.  For the rating period from January 23, 2014, X-rays or imaging studies have documented degenerative or traumatic arthritis involving two or more minor joint groups of the right ring finger.


CONCLUSIONS OF LAW

1. The criteria for an initial, compensable evaluation for residuals of lacerating injury of tendons of right ring finger are not met or nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2015).

2.  For the rating period from January 23, 2014, the criteria for a separate, single 10 percent disability evaluation for degenerative or traumatic arthritis of two or more minor joint groups of the right ring finger are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.45, 4.61, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for residuals of lacerating injury of tendons of right ring finger.  The RO has evaluated the Veteran's right ring finger disability as 0 percent (noncompensable) disabling under Diagnostic Code 5299-5227.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of finger pain and hand function.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered in a favorable position. For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216 (2015).

Ankylosis of the index finger, unfavorable or favorable, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2015).  

Ankylosis of the long finger, unfavorable or favorable, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2015).  

Ankylosis of the ring or little finger warrants a 0 percent (noncompensable) evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2015).  

VA also can consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Note following Diagnostic Codes 5225, 5226, and 5227 (2015).

Pursuant to Diagnostic Code 5229, a noncompensable evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A 10 percent evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

Pursuant to Diagnostic Code 5230, any limitation of motion of either the ring finger or little finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).

Historically, the Veteran had lacerated the extensor tendon of his right ring finger in June 1969.  A physical profile record at the time revealed that the Veteran was medically qualified for duty with limitations; he was non-deployable for a period of 60 days. A June 1983 VA examination report revealed sensory and motor deficits of two fingers of the right hand, and subjacent portion of right hand distal to wrist.  During an orthopedic evaluation at that time, the Veteran reported that he had cut his hand in 1969 when a tight spring on a glass door gave way, and that his cut was then sutured.  He reported that no repair of the tendon injuries could be made at the time.  Current symptoms included right hand giving way whenever full digit strength is needed to do laboring work.  Diagnosis in June 1983 was status-post non-repair of zone III tendon injury (extensor) of fourth and fifth digits of right hand, with loss of extension of the distal interphalangeal joint of fourth and fifth digits.

VA records, dated in February 2007, show that the Veteran had declined an offer to surgically repair his fingers, due to likelihood of suboptimal outcome with fixed extension.  Records show complaints of pain in fourth and fifth digits of right hand, which ran up the Veteran's arm.  X-rays taken in March 2007 revealed that the bony structures of the right hand were intact with no evidence of fracture or dislocation, and the joint spaces were well maintained.

The report of a May 2008 VA examination reveals evidence of deformity of the proximal interphalangeal joint of the ring finger, with mild enlargement of that joint; it was not tender.  The Veteran was unable to straighten the fourth and fifth fingers of the right hand.  There was a gap of less than one centimeter between the proximal transverse crease and the tips of the fourth and fifth fingers; decreased strength and decreased dexterity of the right hand, and decreased ranges of motion of the right ring finger and little finger without pain were noted.  With repetition, there was no loss of motion secondary to pain, weakness, or lack of endurance.  The examiner also noted some sensory deficits and a decrease in vibratory sense in the fourth and fifth fingers.  Dexterity of the right hand appeared mildly decreased for grasping and carrying objects.  No X-rays were taken. 

In February 2010, the Veteran reported continuing problems with finger pain and discomfort.

In August 2013, the Veteran testified that there was stiffness of the proximal interphalangeal joint of the right ring finger with functional loss of his right hand due to pain on movement; and that he could not make a fist or grip objects as in the past.  He testified that he was unable to straighten out the right ring finger, and that it was "hurting more."   The Veteran also testified that the injuries he sustained post-service when struck by a car in 1979 involved his left side.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Following the Board's December 2013 remand, the Veteran underwent a VA examination on January 23, 2014.  The Veteran reported his medical history, and reported severing the tendon in his right ring finger in active service, which then was splinted for several weeks; and that after a few months, he was deployed to Vietnam.  He denied a history of surgical repair of the tendon.  Current symptoms included complaints of pain, and a feeling of coldness in his right ring finger.  He reported that the ring finger was in permanent flexion at the proximal interphalangeal joint.  His daily pain was at a level of 7 on a 10-point scale.  The Veteran reported experiencing flare-ups of increased pain and difficulty moving the right ring finger; and reported pain at a level of 10 on a 10-point scale during flare-ups.

Examination in January 2014 revealed limited motion and evidence of painful motion of the right ring finger.  There was additional limited motion of the right ring finger following repetitive-use testing.  Functional loss of the right ring finger was described as less movement than normal, weakened movement, incoordination, pain on movement, and deformity.  The examiner described a "Boutonniere Deformity" of the right ring finger, as well as thenar atrophy of the right hand.  There was tenderness to palpation of the metacarpal phalangeal joint region of the right ring finger, and hand grip muscle strength was shown as decreased (4/5).  There was no ankylosis.  Imaging studies then revealed degenerative or traumatic arthritis of the right hand; and revealed degenerative or traumatic arthritis in multiple joints of the right hand, including thumb and fingers.  The diagnosis was moderately advanced polyarthropathy.

The Veteran also reported difficulty doing chores around the house, secondary to pain; and that he frequently re-injured the right ring finger because it would "be in the way."  In this regard, the examiner opined that it was more likely than not that the Veteran would have at least a 5-degree change in metacarpal phalangeal joint flexion; and at least a 10-degree change in proximal interphalangeal joint extension, with a significant flare-up or when the joints were used repeatedly over a period of time.  The examiner also opined that the Veteran's severe painful motion or weakness was at least as likely as not proximately due to or the result of his service-connected residuals of lacerating injury of tendons of right ring finger.

Here, the Board finds significant motion of the Veteran's right ring finger, so that the service-connected disability may not be evaluated as either favorable or unfavorable ankylosis.  Nor has the Veteran's right ring finger been amputated.  38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 (2015).  Examiners have noted that flare-ups of pain and weakness do impact the function of the Veteran's right hand and fingers in grasping objects, resulting in mild impairment and some sensory deficits; and that there is an overall reduction in right hand strength and dexterity, noted as "mildly decreased."  The Veteran also testified that he had pain on movement and that he could not fully extend his right ring finger.  However, pain alone is not functional loss.  See, e.g., Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this regard, the evidence is against a separate disability rating for loss of use of the right hand based on interference with overall functioning.  38 C.F.R. § 4.63 (2015).

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. However, even though a "Boutonniere Deformity" in the right ring finger has been identified by the January 2014 examiner, Diagnostic Code 5230 does not provide for any compensable rating for limited motion of the ring finger joints.  Therefore, application of 38 C.F.R. § 4.59 does not assist the Veteran in this case.  See Sowers v. McDonald, 14-0217, __Vet. App. __, 2016 WL 563055 (February 12, 2016).   

Nevertheless, this case is distinguishable from Sowers by the fact that, here, there is documented evidence of degenerative or traumatic arthritis in multiple joints of the right hand, including thumb and fingers, first established by X-rays or imaging studies taken of the right hand on January 23, 2014.  38 C.F.R. § 4.61.  Multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45. 

The Board notes that the Veteran is right-hand dominant.  38 C.F.R. § 4.69.  The evidence reflects long-standing pain, deformity, and weakness of the Veteran's right ring finger.  Limitation of motion has been objectively confirmed by findings such as painful motion, with additional functional loss following repetitive use.  The Veteran also has testified that his motor activities with the right hand were reduced due to pain and weakness during flare-ups.  The Board has carefully considered the Veteran's statements to the effect that he has functional impairment in his right hand and ring finger from pain, deformity, and weakness that interferes with his daily activities.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.  

Given the X-ray or imaging findings on January 23, 2014; the Veteran's complaints; the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca; and resolving reasonable doubt in the Veteran's favor, the Board finds that the overall evidence supports the assignment of a separate, 10 percent disability rating under Diagnostic Code 5003 beginning on January 23, 2014, based on degenerative or traumatic arthritis of two or more minor joint groups of the right ring finger.  See 38 C.F.R. § 4.7.  Prior to January 23, 2014, evidence of degenerative or traumatic arthritis of multiple joints of the right ring finger is not documented; hence, a staged rating, pursuant to Fenderson, supra, is warranted. 

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected residuals of lacerating injury of tendons of right ring finger is adequate in this case. While the Veteran reports some functional impairment in daily activities involving his right ring finger, his functional impairment is contemplated by the schedular criteria for limited motion of individual digits of the hand.  The Veteran has not been hospitalized for right finger pain and impairment.  Here, the Board finds that the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against an initial, compensable disability rating under Diagnostic Codes 5227 and 5230, based on limited motion of the right ring finger; and is in favor of a separate, single 10 percent disability rating, beginning January 23, 2014, for degenerative or traumatic arthritis of two or more minor joint groups of the right ring finger.

In reaching this decision, the Board has resolved any doubt in favor of the Veteran.


ORDER

An initial compensable disability evaluation for residuals of lacerating injury of tendons of right ring finger is denied.

A separate, single 10 percent disability evaluation for degenerative or traumatic arthritis of two or more minor joint groups of the right ring finger, for the period from January 23, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In an August 2006 rating decision, the RO declined to reopen a claim for service connection for residuals of right hand and arm injury on the basis that new and material evidence had not been received.  The Veteran was notified of this decision, and filed a notice of disagreement in October 2006.  Thereafter, the RO issued a statement of the case in April 2007 and the Veteran perfected an appeal of this issue by submitting a timely VA Form 9 on May 22, 2007.  The VA Form 9 reflects the Veteran requested a hearing before the Board.

No action was taken after the Veteran filed the May 2007 VA Form 9 with respect to this petition to reopen a claim for service connection for residuals of right hand and arm injury.  Specifically, no Board hearing was ever scheduled, and this appealed issue was never certified to the Board.

There is no evidence of record that the Veteran has withdrawn his hearing request pertaining to the petition to reopen a claim for service connection for residuals of right hand and arm injury.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the Veteran as to whether he desires to testify before a Veterans Law Judge at an in-person hearing at the RO or at a videoconference hearing.  Then, provide the Veteran and his representative with reasonably advance notice of the date, time, and location of the requested hearing. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


